70 F.3d 1262
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Hero IGBO, Plaintiff-Appellant,v.CHURCH OF LATTER DAY SAINTS;  Department of Social Services;City of Clinton;  County of Sampson;  Benjamin J. Warrick;David Sapp;  Kathleen Stein Igbo;  Howard Hunter;  JamesThomas Tart;  Janet Tart;  Randy Pope, Sr.;  Catherine Pope;Sergeant Annette;  Mary M. Hobbs;  Dephanie Terado;Sheriff Powell;  Darold Cox;  Detective McClain, Defendants-Appellees.
No. 95-6419.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 27, 1995.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-94-579-5-F)
George Hero Igbo, Appellant Pro Se.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Igbo v. Church of Latter Day Saints, No. CA-94-579-5-F (E.D.N.C. Feb. 28, 1995).  We note that Appellant also challenged the validity of his convictions in his Sec. 1983 complaint.  Appellant's damages claim is not cognizable under Sec. 1983 because he has not shown that his convictions have been overturned.  See Heck v. Humphrey, --- U.S. ----, 62 U.S.L.W. 4594, 4597 (U.S. June 24, 1994) (No. 93-6188).  We modify the dismissal of these claims to be without prejudice to Appellant's ability to refile his claims in the appropriate court if his convictions ever are overturned or called into question by the appropriate court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED